DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Umemura et al. (WO 2017/014055) teaches a cover device (cover device 10, shown in Figures 1-5) for an unclaimed case opening that is coupled to an unclaimed case having an opening (capable of attaching to unclaimed case ‘C’ and its unclaimed opening, Figure 2), the cover device, comprising: 
a coupled member (coupled member (31) Figure 4) coupled to the opening of the case; and a cover (cover 60) that covers the opening and includes a cover main body (main body at 62), a first screw fixing piece (left side 70), and a second screw fixing piece (right side 70), wherein the cover main body includes a ceiling (ceiling at 66) covering the coupled member from a side opposite to the case (from a side that is protruded away and opposite, at 180 degrees away to the case), and 
a wall (wall 62) at least partially surrounding a periphery of the coupled member (periphery of 30, located immediately below 62), the first screw fixing piece includes a first screw hole (screw hole, accommodating the bolt B, bottom of Figure 2), the second screw fixing piece includes a second screw hole (screw hole, accommodating the bolt B, top of Figure 2), the first screw fixing piece and the second screw fixing piece extend outward from different positions adjacent to the cover main body (extending away from the top/bottom side(positions) adjacent to the cover main body 62, Figure 1), the coupled member includes a plurality of projections (projections 50, via element 51) except that the plurality of projections includes a first projection and a second projection that are located at opposite sides of a hypothetical line connecting the first screw hole and the second screw hole, and in a state in which the cover main body is covering the coupled member, the first projection and the second projection contact an inner surface of the wall in a direction orthogonal to the hypothetical line
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735